This cause coming on to be heard upon the motion of appellees to dismiss the appeal and "plea in bar of appeal," and the motion of appellants to strike said "plea in bar of appeal," and certain affidavits filed by appellants in opposition to the motion to dismiss the appeal, all *Page 230 
of which have been duly considered, together with the briefs and argument of counsel;
It is considered, ordered and adjudged by the Court that said motion to dismiss the appeal in this cause be and the same is hereby denied, and the motion of appellants to strike said plea in bar of appeal be and the same is hereby granted and said plea in bar of appeal is hereby stricken.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.